Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 1 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 2 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 3 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 4 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 5 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 6 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 7 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 8 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 9 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 10 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 11 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 12 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 13 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 14 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 15 of 26
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 16 of 26




          EXHIBIT 2
                               Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 17 of 26



                       1   ELIOT R. HUDSON (SBN 66251)
                           eliot.hudson@dlapiper.com
                       2   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       3   San Francisco, California 94105-2933 Telephone:
                           415.615.6026
                       4   Facsimile: 415.659.7326

                       5   Attorneys for Defendant
                           FIRST SPECIALTY INSURANCE
                       6   CORPORATION,

                       7

                       8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                       9                           IN AND FOR THE COUNTY OF MONTEREY

                      10
                           ESALEN INSTITUTE,                                  CASE NO. 19CV002462
                      11
                                          Plaintiff,                          NOTICE TO STATE COURT OF
                      12                                                      REMOVAL TO FEDERAL COURT
                                  vs.
                      13
                           FIRST SPECIALTY INSURANCE                          Complaint Filed:          June 21, 2019
                      14   CORPORATION, LEXINGTON                             Discovery Cutoff:         Not Set
                           INSURANCE COMPANY, and DOES 1-                     Motion Cutoff:            Not Set
                      15   20, inclusive,                                     Trial Date:               Not Set

                      16                  Defendants.

                      17
                                  PLEASE TAKE NOTICE that the undersigned counsel for Defendant FIRST
                      18
                           SPECIALTY INSURANCE CORPORATION has filed a Notice of Removal removing this
                      19
                           action to the United States District Court for the North District of California.
                      20
                                  The original of the Notice of Removal has been filed with the District Court. A true and
                      21
                           correct copy of the Notice of Removal (without exhibits) is attached hereto as Exhibit A.
                      22
                           Dated: September 18, 2019                      DLA PIPER LLP (US)
                      23                                                  By

                      24

                      25                                                         /s/ Eliot R. Hudson
                                                                              ELIOT R. HUDSON
                      26                                                      Attorneys for Defendant
                                                                              FIRST SPECIALTY INSURANCE
                      27                                                      CORPORATION

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         -1-
                                                                             Notice to State Court of Removal to Federal Court
Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 18 of 26




               EXHIBIT A
                              Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 19 of 26



                       1   ELIOT R. HUDSON (SBN 66251)
                           eliot.hudson@dlapiper.com
                       2   DLA PIPER LLP (US)
                           555 Mission Street, Suite 2400
                       3   San Francisco, California 94105-2933 Telephone:
                           415.615.6026
                       4   Facsimile: 415.659.7326

                       5   Attorneys for Defendant
                           FIRST SPECIALTY INSURANCE
                       6   CORPORATION
                       7

                       8                               UNITED STATES DISTRICT COURT

                       9                              NORTHERN DISTRICT OF CALIFORNIA

                      10
                           ESALEN INSTITUTE,                            CASE NO.
                      11
                                         Plaintiff,
                      12                                                NOTICE OF REMOVAL OF ACTION
                                  vs.                                   UNDER 28 U.S.C. § 1441
                      13
                           FIRST SPECIALTY INSURANCE
                      14   CORPORATION, LEXINGTON                       [Filed concurrently with the Declaration of Eliot
                           INSURANCE COMPANY, and DOES 1-               R. Hudson; Civil Cover Sheet; Corporate
                      15   20, inclusive,                               Disclosure Statement; and Certification of
                                                                        Interested Entities or Persons]
                      16                 Defendants.

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO

                                                                       -1-
                                                              NOTICE OF REMOVAL
                                Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 20 of 26



                       1           TO THE CLERK AND THE PARTIES THROUGH THEIR ATTORNEYS OF

                       2   RECORD:

                       3           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, First
                       4   Specialty Insurance Corporation (“First Specialty”), represented by the undersigned counsel,
                       5   hereby removes the action entitled Esalen Institute v. First Specialty Insurance Corporation, and
                       6   Does 1 through 20, inclusive, Case No. 19CV002462 – with reservation of all defenses and rights
                       7   – from the Superior Court of the State of California, County of Monterey (the “State Court
                       8   Action”).
                       9           Pursuant to 28 U.S.C. § 1446(a), First Specialty has attached as Exhibit 1 all of the
                      10   process, pleadings, orders in the State Court Action that have been served on First Specialty to
                      11   date.
                      12           As to the requisite “short and plain statement of the grounds for removal,” 28 U.S.C. §

                      13   1446(a), First Specialty states as follows:
                      14
                           I.      REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION
                      15

                      16           This Court has subject matter jurisdiction over this action because there is diversity
                      17   jurisdiction – specifically, the action is “between … citizens of different States” and “the matter
                      18   in controversy exceeds the sum or value of $75,000.” See 28 U.S.C. § 1332(a).
                      19
                      20           A.     There Is Complete Diversity of Citizenship And No Defendant Is A Citizen Of
                                          California
                      21

                      22           There is complete diversity among the properly served and joined parties to this action.
                      23           Complete diversity of citizenship existed at the time Plaintiff Esalen Institute (“Plaintiff”)
                      24   commenced the State Court Action and continues to exist at the time of removal, and First
                      25   Specialty seeks removal through this Notice.
                      26           At the time of the filing of the State Court Action, and as of the time of removal, Plaintiff
                      27   was and is a non-profit organization incorporated under the laws of the state of California and
                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         -2-
                                                                  NOTICE OF REMOVAL

                           EAST\169064608.1
                               Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 21 of 26



                       1   with a principal place of business located in California. See Compl. ¶ 7. A corporation is a

                       2   citizen of the state where it was incorporated and the state where it has its principal place of

                       3   business. 28 U.S.C. § 1332(c)(l); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 88-89 (2005).

                       4          At the time of the filing of the State Court Action, and as of the time of removal, First

                       5   Specialty was and is a corporation incorporated under the laws of the state of Missouri, with its

                       6   principal place of business in Overland Park, Kansas.

                       7          At the time of the filing of the State Court Action, and as of the time of removal,

                       8   Defendant Lexington Insurance Company (“Lexington”) was and is a corporation incorporated

                       9   under the laws of the state of Delaware, with its principal place of business in Massachusetts.
                      10          The Complaint purports to identify “Does” as defendants in the action. In determining

                      11   whether a civil action is removable on the basis of the jurisdiction under section 1332(a) of this

                      12   title, the citizenship of defendants sued under fictitious names shall be disregarded.” 28 U.S.C. §

                      13   1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998).

                      14
                                  B.      The Amount In Controversy Exceeds $75,000, Exclusive Of Interest And
                      15                  Costs
                      16

                      17          “[A] defendant’s notice of removal need include only a plausible allegations that the

                      18   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.

                      19   v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal-court adjudication, the

                      20   defendant’s amount-in-controversy allegation should be accepted when not contested by the

                      21   plaintiff or questioned by the court.” Id.

                      22          The Complaint alleges that Plaintiff sustained millions of dollars in damages due to

                      23   business interruption loss caused by the February 2017, collapse of Pfeiffer Canyon Bridge,

                      24   which carries traffic on Highway 1 through Big Sur, California, where Plaintiff’s retreat and

                      25   educational center is located. As a result of the collapse, Plaintiff’s business was allegedly shut

                      26   down for seven months. See Complaint, ¶¶ 13-15; Prayer for Relief.

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                        -3-
                                                                   NOTICE OF REMOVAL

                           EAST\169064608.1
                                  Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 22 of 26



                       1            Plaintiff alleges that its millions of dollars in business interruption losses are covered

                       2   under insurance contracts issued by Defendants First Specialty and Lexington. See Complaint, ¶¶

                       3   16-24.

                       4            Plaintiff asserts causes of action for Declaratory Judgment and Breach of Contract against

                       5   First Specialty and Lexington. The Complaint also seeks special and consequential damages,

                       6   interest, attorneys’ fees, and costs. See Complaint, ¶¶ 28-40; Prayer for Relief.

                       7            While First Specialty disputes Plaintiffs’ claims, including its alleged damages, and

                       8   denials all liability and all damages, it is apparent that this action well exceeds the amount-in-

                       9   controversy requirement of 28 U.S.C. § 1332(a).
                      10
                           II.      REMOVAL IS TO THE PROPER COURT
                      11

                      12            Plaintiff filed the Complaint in the Superior Court of the State of California for the County

                      13   of Monterey, which is in within this judicial district and division. See 28 U.S.C. § 1441(a),
                      14
                           1446(a).
                      15
                           III.     REMOVAL IS TIMELY
                      16

                      17            This Notice of Removal is timely filed. The notice of removal of a civil action or

                      18   proceeding “shall be filed within 30 days after the receipt by the defendant, through service or

                      19   otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

                      20   action or proceeding is based, or within 30 days after the service of summons upon the defendant

                      21   is such initial pleading has then been filed in court and is not required to be served on the

                      22   defendant, whichever period is shorter.” 28 U.S.C. § 1441(b)(1).

                      23            Here, Plaintiffs filed the Complaint in the State Court Action on June 21, 2019.

                      24            First Specialty was served with the Summons and Complaint in the State Court Action on

                      25   August 20, 2019.

                      26            Defendant First Specialty has thus filed this Notice of Removal prior to the expiration of

                      27   the thirty-day period for removal prescribed by 28 U.S.C. § 1446(b).

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         -4-
                                                                   NOTICE OF REMOVAL

                           EAST\169064608.1
                                 Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 23 of 26



                       1   IV.     FIRST SPECIALTY HAS SATISFIED                       ALL     OF    THE    PROCEDURAL
                                   REQUIREMENTS FOR REMOVAL
                       2

                       3
                                   First Specialty has not previously tried to remove this action.
                       4
                                   Pursuant to 28 U.S.C. § 1446(b)(2)(A), “all defendants who have been properly joined and
                       5
                           served” have consented to join this Notice of Removal and have joined herein.1
                       6
                                   Lexington has been properly joined and served, and has consented to this Notice of
                       7
                           Removal. (Hudson Decl. ¶4)
                       8
                                   First Specialty reserves the right to supplement or amend this Notice of Removal.
                       9
                                   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed with the
                      10
                           Clerk of the Superior Court of the State of California, County of Monterey and served upon all
                      11
                           adverse parties. A notice of the filing of removal and a certificate of service of the notice to
                      12
                           Plaintiffs, Lexington, and the Superior Court of the State of California, County of Monterey, are
                      13
                           attached hereto as Exhibit 2.
                      14
                           ///
                      15
                           ///
                      16
                           ///
                      17
                           ///
                      18
                           ///
                      19
                           ///
                      20
                           ///
                      21
                           ///
                      22
                           ///
                      23
                           ///
                      24
                           ///
                      25
                           ///
                      26
                            1
                      27       For purposes of removal under 28 U.S.C. § 1441(b), the citizenship of defendants sued under
                           fictitious names shall be disregarded. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th
                      28   Cir. 1998).
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         -5-
                                                                  NOTICE OF REMOVAL

                           EAST\169064608.1
                               Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 24 of 26



                       1                                               PRAYER
                       2
                                  WHEREFORE, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) based on
                       3
                           diversity of citizenship and removal pursuant to 28 U.S.C. § 1441(a) is appropriate. Therefore,
                       4
                           First Specialty hereby removes this action now pending against them in the Superior Court of the
                       5
                           State of California, County of Monterey to this Court and respectfully requests that this Court
                       6
                           assume complete jurisdiction over this action.
                       7

                       8   Dated: September 18, 2019
                       9                                                DLA PIPER LLP (US)
                      10

                      11
                                                                        By              /s/ Eliot R. Hudson
                      12                                                     ELIOT R. HUDSON
                                                                             Attorneys for Defendant
                      13                                                     FIRST SPECIALTY INSURANCE
                                                                             CORPORATION
                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         -6-
                                                                 NOTICE OF REMOVAL

                           EAST\169064608.1
                               Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 25 of 26



                       1                                       PROOF OF SERVICE

                       2          I, Melissa Bibbs, declare:

                       3          I am a citizen of the United States and employed in San Francisco County, California. I

                       4   am over the age of eighteen years and not a party to the within-entitled action. My business

                       5   address is DLA Piper LLP (US), 555 Mission Street, Suite 2400, San Francisco, California

                       6   94105-2933. On September, 18, 2019, I served a copy of the within document(s):

                       7
                                  NOTICE OF REMOVAL
                       8

                       9
                             by placing the document(s) listed above in a sealed envelope with postage
                            
                      10     thereon fully prepaid, the United States mail at San Francisco, California
                             addressed as set forth below.
                      11

                      12     by personally delivering the document(s) listed above to the person(s) at the
                            
                             address(es) set forth below.
                      13
                             by transmitting via e-mail or electronic transmission the document(s) listed
                            
                      14
                             above to the person(s) at the e-mail address(es) set forth below via ECF
                      15
                               SEE ATTACHED SERVICE LIST
                      16
                                  I am readily familiar with the firm's practice of collection and processing
                      17
                           correspondence for mailing. Under that practice it would be deposited with the
                      18
                           U.S. Postal Service on that same day with postage thereon fully prepaid in the
                      19
                           ordinary course of business. I am aware that on motion of the party served, service
                      20
                           is presumed invalid if postal cancellation date or postage meter date is more than
                      21
                           one day after date of deposit for mailing in affidavit.
                      22
                                  I declare that I am employed in the office of a member of the bar of this court
                      23
                           at whose direction the service was made.
                      24
                                  Executed on September 19, 2019, at San Francisco, California.
                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
                                                                          -1-
    SAN FRA NCI SCO
                                                                                                      PROOF OF SERVICE
                               Case 7:19-cv-05826 Document 6-1 Filed 09/18/19 Page 26 of 26



                       1
                           Colin T. Kemp, Esq.               Samuel H. Ruby, Esq.
                       2   Joseph D. Jean, Esq.              Matthew A. Trejo, Esq.
                           PILLSBURY WINTHROP                BULLIVANT HOUSER BAILEY PC
                       3   SHAW PITMAN LLP                   101 Montgomery Street, Suite 2600
                           Four Embarcadero Center, 22nd     San Francisco, CA 94104
                       4   Floor                             Telephone: 415.352.2700
                           San Francisco, California 94111   Facsimile: 415.352.2701
                       5   Telephone: 415.983.1000           E-mail: samuel.ruby@bullivant.com
                           Facsimile: 415.983.1200.          E-mail: matthew.trejo@bullivant.com
                       6   colin.kemp @ pillsburylaw .com
                           joseph.jean @pillsburylaw.com
                       7   Attorneys for Plaintiff ESALEN
                           INSTITUTE
                       8

                       9   Monterey County Superior Court
                           240 Church Street
                      10   Salinas, CA 93901

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                                                                    -2-
                      28
DLA P I PER LLP (US)                                                                               PROOF OF SERVICE
     LOS A NG EL ES
                           EAST\169062601.1
